Title: Martin Dawson to Thomas Jefferson, 19 October 1818, with Jefferson’s Note, 11 November 1818
From: Dawson, Martin
To: Jefferson, Thomas


          
            
              Dear Sir
              Milton 
              19th October 1818
            
            
              
                 I hold your Specialty to Edmund Bacon for three hundred and twenty Seven Dollars
                $327.—
              
              
                Interest on the same from 28th Sept last to 
                 
              
              
                
                $
              
            
            payment when convenient will Oblige
            
              Yo. Ob. Hu. Serv
              Martin Dawson
            
          
          
            Note by TJ on verso beneath endorsement:
            Nov. 11. 18. gave ord. on P. Gibson 330.D. being int. to Nov. 20.
          
        